STARBOARD INVESTMENT TRUST 116 South Franklin Street Rocky Mount, NC 27804 252-972-9922 May 5, 2011 VIA EDGAR (Correspondence Filing) Mr. Kevin Rupert U.S. Securities and Exchange Commission treet, N.E. Washington, DC20549 Re: Starboard Investment Trust (the "Registrant") Sector Rotation Fund (the "Fund") File Nos. 333-159484; 811-22298 Dear Mr. Rupert: On February 23, 2011, the Registrant filed a post-effective amendment pursuant to Rule 485(a) of the Securities Act to add the above-named series to the Trust.The post-effective amendment is due to go effective May 6, 2011.There are, however, additional issues to be resolved in the disclosure of the filing, such that you have requested that a subsequent 485(a) regarding the Fund be submitted.Accordingly, the Registrant undertakes to not sell shares of the Fund until such time as a subsequent 485(a) filing is submitted to the Securities and Exchange Commission and is deemed effective. It is anticipated that the Registrant will file the subsequent post-effective amendment pursuant to Rule 485(a) incorporating your requested changes on or about May 6, 2011.Included with the subsequent 485(a) filing will be a request for acceleration.However, the Registrant does not intend to sell shares until such time as a merger with a similar series of the World Funds Trust is consummated later this summer.At that time a subsequent filing pursuant to Rule 485(b) will be necessary to include the adopted financial statements of the existing fund. Should you have any questions, please contact me at 252-972-9922 or Marc L. Collins at 513-352-6774. Sincerely, Starboard Investment Trust /s/ A. Vason Hamrick A. Vason Hamrick Secretary
